Citation Nr: 1329716	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  10-35 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left knee disability and, if so, whether service connection for a left knee disability is warranted.  


REPRESENTATION

Appellant represented by:	Daniel C. Cummings, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse, D.M.


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from September to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In August 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or irrelevant to the issue on appeal.

The reopened issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  In an October 1980 decision, the Board denied entitlement to service connection for residuals of a left knee injury.  The Veteran did not appeal the Board's October 1980 decision.  Therefore, the October 1980 decision is final.  

2.  Evidence added to the record since the final October 1980 Board decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left knee disability.  


CONCLUSIONS OF LAW

1.  The October 1980 Board decision that denied service connection for a left knee disability is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.100, 20.1104 (2012).  

2.  New and material evidence to reopen the previously denied claim of entitlement to service connection for a left knee disability has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

As the Board's decision to reopen the Veteran's claim for service connection for a left knee disability constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations.  However, consideration of the merits of the reopened claim is deferred pending additional development consistent with the VCAA.


II.  New and Material Evidence Claims

By way of background, entitlement to service connection for internal derangement and old torn meniscus of the left knee was initially denied in a July 1979 rating decision that was issued in September 1979.  At that time, the RO considered the Veteran's service treatment records (STRs) which showed he complained of left knee pain during service but reported, at the time, that he injured his left knee one year prior to service while playing basketball.  As a result, the RO denied the Veteran's claim on the basis that the acute exacerbation of the pre-existing left knee condition during service did not represent permanent aggravation of the disability.  

The Veteran was notified of the RO's decision and his appellate rights in September 1979.  After submission of additional evidence, including service personnel records and lay statements, the RO continued to deny the Veteran's left knee claim.  See September 1979 rating decision issued in October 1979.  

In August 1979, the Veteran filed a notice of disagreement (NOD) as to the denial of her service connection claim.  A statement of the case (SOC) was issued in January 1980, and the Veteran submitted a statement in lieu of a substantive appeal in March 1980.  Accordingly, the issue was certified to the Board for adjudication.  

In October 1980, the Board confirmed the RO's denial of service connection for a left knee disability.  In making its decision, the Board considered the Veteran's STRs, which did not contain any medical or subjective evidence of a left knee disability at entry into service but showed the Veteran complained of left knee pain during service which was diagnosed as internal derangement of the left knee with an old torn meniscus.  The Board also considered lay statements which showed the Veteran had knee trouble in 1979, as well as the Veteran's statements that he has suffered from left knee pain since service.  However, the Board denied the left knee claim on the basis that, while the Veteran experienced left knee symptoms during service, the evidence shows that he injured his left knee prior to service, that his left knee symptoms during service subsided in approximately one week, and that his post-service left knee symptoms were not shown proximate to service.  

The Veteran did not appeal the Board's October 1980 decision to United States Court of Appeals for Veterans Claims (Court).  Accordingly, the October 1980 Board decision is final.  38 U.S.C.A. §§ 7103 (West 2002); 38 C.F.R. § 20.204, 20.1100.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the last final Board decision in October 1980, there was no evidence showing the Veteran's current left knee disability was incurred during service; nor was there evidence showing the Veteran had a pre-existing left knee disability was aggravated during service. 

Since the last final Board decision, the Veteran has submitted lay statements and medical evidence in support of his claim.  With respect to whether the Veteran had a pre-existing left knee disability, the Veteran testified that, while he injured his left knee and had left knee problems prior to service, x-rays were not conducted prior to service in order to confirm a diagnosis of a torn meniscus and his left knee problems resolved prior to service.  See August 2011 Travel Board hearing.  

In support of his claim, the Veteran submitted a medical statement from Dr. C.M., dated August 2011, which purports to establish (1) that it is as likely as not that the Veteran's left knee was healed when he entered service in 1970, (2) that, assuming the Veteran's left knee condition pre-existed service, it is as likely as not that the pre-existing left knee disability was aggravated by the in-service injury, and (3) it is as likely as not that the current left knee disability resulted from the in-service injury.  See August 2011 statement from Dr. C.M.  

The Board finds that the Veteran's testimony that x-rays were not conducted prior to service in order to confirm a diagnosis of a torn meniscus and that his left knee problems resolved prior to service is new evidence, which raises a reasonable possibility of substantiating the claim.  Indeed, the Board finds that the Veteran's testimony is competent.  For the purposes of reopening the claim only, the Veteran's testimony is also considered credible evidence which, when considered with the other evidence of record, raises a reasonable possibility of establishing that the Veteran did not have a left knee disability prior to service.  

Likewise, the Board finds that the August 2011 statement from Dr. C.M. is new and raises a reasonable possibility of substantiating the claim, as it purports to establish (1) that the Veteran did not have a left knee disability prior to service, (2) that, if a left knee disability existed prior to service, the disability was aggravated by the in-service injury, and (3) that the current left knee disability resulted from the in-service injury.  This evidence, when considered with the other evidence of record, raises a reasonable possibility of substantiating the claim and trigger's VA's duty to assist in providing the Veteran with a VA examination.  See Shade, supra.  

Accordingly, the claim for entitlement to service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for a left knee disability is granted.  

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Indeed, as to the reopened claim of service connection for a left knee disability, the Board finds that the evidence of record triggers VA's duty to assist the Veteran by affording him a VA examination.  

In this regard, a review of the record reveals the Veteran has been diagnosed with osteoarthritis of the left knee.  See October 2000 record from Dr. A.S.  The evidence also shows that the Veteran complained of left knee pain during service, which was diagnosed as internal derangement of the left knee with an old torn meniscus.  See September 1970 STR.  

As noted, the Veteran has asserted that his current left knee disability is related to his military service.  He has specifically stated that, while he had left knee problems prior to service, his problems had resolved prior to service.  At the August 2011 Board hearing, the Veteran provided details regarding each knee injury he incurred prior to service, including in August 1968, but the Veteran maintained that he did not have a chronic left knee disability before entering service.  

Instead, the Veteran has asserted that his current left knee disability was incurred as a result of an injury incurred during basic training while performing a physical training test, which required that he run in combat boots.  The Veteran testified that, after he finished the run, his left knee was completely numb.  He was subsequently taken to the orthopedics department, which revealed a swollen knee and after which he was placed on restricted duty.  The Veteran testified that he was told he had torn cartilage in his left knee which would require surgery or that he receive a medical discharge from service.  The evidence reflects that the Veteran received a medical discharge from service in November 1970 and, as noted, the Veteran has asserted that his current left knee disability is directly related to his military service.  

In the alternative, the Veteran has asserted that, if the evidence shows he had a left knee disability prior to service, the evidence also shows that his left knee disability was aggravated during service.  In this regard, the Veteran points to the in-service left knee injury, as well as an October 1970 STR which contains a diagnosis of chronic knee problem.  

In support of his claim, the Veteran also relies upon an August 2011 statement from Dr. C.M., which purports to establish (1) that it is as likely as not that the Veteran's left knee was healed when he entered service in 1970, (2) that, assuming the Veteran's left knee condition pre-existed service, it is as likely as not that the pre-existing left knee disability was aggravated by the in-service injury, and (3) it is as likely as not that the current left knee disability resulted from the in-service injury.  See August 2011 statement from Dr. C.M.  

Dr. C.M.'s August 2011 statement is considered competent medical evidence, but the Board finds the statement is insufficient to support the grant of service connection in this case because it is speculative in nature, at best.  

Indeed, while Dr. C.M. attempts to establish that the Veteran did not have a left knee disability prior to service, his statement also purports to establish that, if one were to assume that the left knee disability existed prior to service, the disability was aggravated during service, which renders his entire opinion no more than speculative in nature.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus).  Dr. C.M.'s opinion is also afforded lessened probative value because he used the incorrect legal standard when providing his medical opinion.  

In this context, the pertinent law and regulations provide that a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service.  38 U.S.C.A. § 1111.  When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry and the presumption of soundness arises.  If the presumption of soundness applies, VA may rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1111.

The evidentiary record does not contain a medical opinion that adequately addresses the pertinent questions in this case regarding the likely etiology of the Veteran's current left knee disability, i.e., whether there is clear and unmistakable evidence that the Veteran's left knee disability was both preexisting and not aggravated by service or, in the alternative, was incurred as a direct result of service.  Nevertheless, Dr. C.M.'s opinion indicates that the current left knee disability may be related to his military service, which is sufficient to trigger VA's duty to provide the Veteran with a VA examination.  See McLendon, supra.  

In this regard, the Board notes that the Veteran has not been afforded a VA examination in conjunction with the claim on appeal.  

Under the VCAA, VA is obligated to provide an examination where the evidentiary record contains competent evidence that the claimant has a current disability, competent evidence of an in-service event, injury, or disease, the record indicates that the current disability or signs or symptoms of the disability may be associated with the in-service event, injury, or disease, and the record does not contain sufficient information to make a decision on a claim.  38 U.S.C.A. § 5103A (West 2002).  In this case, there is competent lay and medical evidence of an in-service event to which the current disability may be related, a current diagnosis of left knee osteoarthritis and a medical opinion which indicates that the current left knee disability may be related to his military service.  

As a result, the Board concludes that the Veteran should be afforded a VA examination in order to determine the likelihood that his current left knee disability is causally related to service.  

Additionally, while on remand, the Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records referable to his left knee disability.  Thereafter, such records should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records dated referable to his left knee disability.  Thereafter, such records should be obtained for consideration in his appeal.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After obtaining any outstanding treatment records, schedule the Veteran for a VA examination to determine if he currently has a left knee disability that is related to his military service.  The claims file must be made available to the examiner for review and the report should reflect that such review was conducted.  Any indicated evaluations, studies, and tests should be conducted.  

(a) A diagnosis of any currently manifested left knee disability should be rendered.  

(b) After reviewing all lay and medical evidence of record, the examiner is requested to offer an opinion as to whether there is clear and unmistakable (undebatable) evidence that a left knee disability existed prior to service.  

In answering the foregoing, the examiner should consider the medical records from Dr. C.M. dated August 1968 and March 1980, as well as the Veteran's credible lay testimony that x-rays were not conducted before service and that, while he had left knee problems prior to service, his left knee problems had resolved prior to service.  

(c) If the answer to question (b) is yes, the examiner is requested to offer an opinion as to whether there is clear and unmistakable evidence (undebatable) that the pre-existing left knee disability was not aggravated during service.  

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

(d) If the answer to question (b) is no, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's diagnosed back disorder(s) is the result of his military service

(e) In answering each of the foregoing, the examiner should note that the Veteran is considered competent to report the events that occurred during service, as well as the symptoms he experiences, including when those symptoms were incurred and how long they have persisted.  

(f) A rationale must be provided for any opinion offered.  

(g) If the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify in the report and explain why this is so. 

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


